             Case 1:20-cv-00097-CCB Document 20 Filed 05/28/21 Page 1 of 8



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

ANTHONY MAURICE SMALLS,                                    *

Plaintiff,                                                 *

v.                                                         *             Civil Action No. CCB-20-0097

JUDGE MICHAEL R. PEARSON,                                  *
COURT CLERK SYDNEY J. HARRISON,
                                                           *
Defendants.
                                               ***
                                        MEMORANDUM OPINION

         Self-represented plaintiff Anthony Maurice Smalls, currently incarcerated at North Branch

Correctional Institution, brought this civil action pursuant to 42 U.S.C. § 1983. ECF No. 1. Smalls

alleges that documents he filed in the Circuit Court for Prince George’s County, Maryland were

not properly filed. He alleges that court Clerk Sydney J. Harrison lied in an affidavit submitted in

another case filed by Smalls and Judge Pearson conspired with Harrison to “cover up” the lies. Id.

         On November 14, 2020, the defendants filed a Motion to Dismiss or, in the Alternative, for

Summary Judgment. ECF No. 11. Smalls responded to the Motion. ECF Nos. 16, 17.1 The

defendants replied (ECF Nos. 15 and 18) and Smalls filed an unauthorized surreply. ECF No. 19.

A hearing is not necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons explained below,

the defendants’ motion, construed as a motion to dismiss, will be granted.



1
  Smalls filed two Motions to Dismiss Defendants’ Motion. ECF Nos. 13 and 14. In both Motions, Smalls states that
he did not receive a copy of the defendants’ dispositive motion and attributes his failure to receive the Motion as
evidence of Defendants’ “foul play.” Id. The defendants responded to the Motion advising the court they had in fact
mailed a copy of the dispositive motion to Smalls, but in light of his representations that he had not received the
motion, the motion was resent to Smalls. ECF No. 15. Subsequently, Smalls responded to the defendants’ dispositive
motion filing two “Motions to Deny and Dismiss the Motion” (ECF Nos. 16 and 17) making specific reference to the
arguments made by the defendants in their dispositive motion. Accordingly, Smalls’s first two Motions to Dismiss
(ECF Nos. 13 and 14) are denied and the Motions to Deny and Dismiss (ECF Nos. 16 and 17), construed as opposition
responses to the dispositive motion, are also denied. The court is also in receipt of Smalls’s “Motion to Enter Judgment
and Award Immediate Monetary Damages.” ECF No. 9. For the reasons that follow the Motion is denied.
              Case 1:20-cv-00097-CCB Document 20 Filed 05/28/21 Page 2 of 8



                                                     Background

           On December 16, 2016, Smalls filed a complaint pursuant to 42 U.S.C. § 1983 seeking

declaratory, injunctive, and monetary relief. See Smalls v. Prince George’s County, et al., Civil

Action No. CCB-16-4041 (D. Md.) (“Smalls I”). In Smalls I, Smalls claimed that his right of

access to the courts was violated due to the failure of state court clerk’s office staff to properly

handle and accept for filing his petitions to reopen his post-conviction proceeding and other

“relative petitions,” submitted in 2015 and 2016, that collaterally attacked his conviction and

sentence. Specifically, he alleged that four of his petitions were intentionally discarded and he did

not become aware of this until June of 2016. Smalls I, ECF No. 1.

           In Smalls I, the defendants filed a dispositive motion, which was construed as a motion for

summary judgment (Smalls I, ECF No. 13) and granted. Id., ECF Nos. 24 and 25. The court

summarized the facts as follows:

           According to evidence offered by the defendants, Smalls was convicted by a jury
           of first-degree rape, kidnapping and other related felonies in the Circuit Court for
           Prince George’s County in 1997. See State v. Smalls, Case No. CT962473X. The
           conviction was affirmed by the Court of Special Appeals of Maryland in March
           1998. In October 1998, Smalls filed a petition for post-conviction relief. A hearing
           was conducted in April 1999, and relief was denied by Circuit Court Judge Sherrie
           L. Krauser on December 29, 1999. His application for leave to appeal that ruling
           was denied by the Court of Special Appeals in January 2001. (See ECF No. 13-2,
           pp. 11-17).[2]

           The defendants maintain that Smalls filed a petition to reopen the post-conviction
           proceeding in the circuit court on September 23, 2011, which was denied by Circuit
           Court Judge Michael P. Whalen on November 3, 2011. On July 16, 2012, he filed
           a second petition to reopen post-conviction proceedings, which was denied by
           Judge Whalen on August 2, 2012. On October 22, 2012, Smalls filed a third
           petition to reopen post-conviction proceedings, which was denied by Judge Whalen
           on December 18, 2012. On January 23, 2015, Smalls filed a fourth petition to
           reopen post-conviction proceedings. On December 18, 2015, he made three
           submissions to the court: a petition to withdraw his previous petition to reopen post-
           conviction proceeding without prejudice—which also requested permission to
2
    Citation is to affidavit provided by Harrison.

                                                         2
         Case 1:20-cv-00097-CCB Document 20 Filed 05/28/21 Page 3 of 8



       submit a replacement petition to reopen—and two separate petitions to reopen post-
       conviction proceedings. On April 12, 2016, Smalls filed a petition to hold a hearing
       on his request to reopen post-conviction proceedings. (ECF No. 13-2, 3, 20–21).
       The defendants maintain the various petitions were filed and docketed in his
       criminal case and transmitted to the circuit court judge assigned to post-conviction
       matters, where they remain for disposition. (Id., 3, 20–21).

                                               *****

       In opposition, Smalls contends that four petitions related to his motion to reopen
       post-conviction proceedings were not properly handled. He claims, for instance,
       that he filed two motions—lone to withdraw a previous petition to reopen post-
       conviction proceedings, and the other to reopen post-conviction proceedings—on
       July 14, 2015, which are not listed on the state court docket. (See ECF No. 22, 19
       & Exs. A & B). Smalls also suggests that the defendants inappropriately filed two
       petitions on December 18, 2015, that were not submitted by the plaintiff. (Id. 19).

Smalls I, ECF No. 24, pp. 2-3.

       The court construed Smalls’ allegations as stating an access to courts claim but found that

Smalls failed to allege or demonstrate any harm arising from the facts alleged. Smalls I, ECF No.

24, p. 6. Specifically, the court concluded that:

       The verified record shows the defendants received, filed, and docketed petitions
       from Smalls in December 2015 and April 2016. In particular, the defendants
       received, filed, and docketed the plaintiff’s petition to withdraw a previously filed
       petition to reopen post-conviction proceedings, and separately, a new petition to
       reopen post-conviction proceedings, on December 18, 2015. (ECF No. 13-2, 3, 21).
       The defendants also received, filed, and docketed the plaintiff’s petition to hold a
       hearing on his petition to reopen post-conviction proceedings on April 12, 2016.
       These petitions remain pending before a circuit court judge for disposition. (Id.)
       Smalls indicates that separate petitions to withdraw and to reopen, which the clerks’
       office received for filing on July 14, 2015, are not noted on the state court docket.
       (ECF No. 22, 19 & Exs. A & B). However, he has failed to show how those
       petitions substantially differ from the petitions to withdraw and to reopen entered
       on the docket roughly five months later. In any event, he has failed to demonstrate
       that the arguments and claims raised in those petitions are not being considered by
       the circuit court and that the defendants’ alleged actions or inactions caused him
       real and actual injury.

Id.

       On April 28, 2018, Judge Pearson resolved Smalls’s post-conviction filings,

acknowledging receipt of the filings at issue in Smalls I, and denying Smalls’s request for post-
                                                    3
          Case 1:20-cv-00097-CCB Document 20 Filed 05/28/21 Page 4 of 8



conviction relief. See Smalls v. Spellbring, et al., Civil Action No. CCB-19-3022 (D. Md.)

(alleging improper jury instructions were delivered during his state criminal proceedings); ECF

No. 1-4, pp. 27–28.

       On July 16, 2018, Smalls filed another civil action in this court naming Sydney J. Harrison

and “Prince George’s County Circuit Court Clerks” as defendants and asserting that the defendants

violated his Eighth Amendment rights because “Defendants have and are subjecting the Plaintiff

to ‘cruel and unusual punishment,’ i.e. an [sic] ‘dangerous and overly restrictive condition,’ i.e.,

‘prison’ by intentionally not properly handling and filing the Plaintiff[’s] July 2015 Petition to

Reopen Post Conviction Proceedings with the Prince George’s County Circuit Court[.]” See

Smalls v. Harrison, et al., Civil Action No. CCB-18-2172 (D. Md.); ECF No. 1, p. 2. That

complaint was dismissed sua sponte, the court finding the action was:

       barred by res judicata because plaintiff could have raised the Eighth Amendment
       claim in his prior lawsuit with this court, Smalls v. Prince George’s County of
       Maryland Court Clerks Office, CCB-16-4041. In that case, plaintiff argued that
       defendants’ failure to docket his July 2015 post-conviction petition violated his
       Fourteenth Amendment rights. The instant action concerns the same facts and is
       against the same defendants.[FN] Plaintiff has merely selected a different
       constitutional amendment as the focus of the action, but nothing prevented him
       from relying on the Eighth Amendment in his earlier action.
       _____________
       FN
          Plaintiff did not identify Sydney J. Harrison by name in the earlier action, but he
       did sue Harrison’s office. The instant action makes it clear that Harrison is presently
       named as a Defendant based on her office.

Id., ECF No. 3, pp. 1-2.

                                        Standard of Review

       To survive a motion to dismiss, the factual allegations of a complaint “must be enough to

raise a right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (internal citations omitted). “To satisfy this standard, a plaintiff need not ‘forecast’

                                                  4
          Case 1:20-cv-00097-CCB Document 20 Filed 05/28/21 Page 5 of 8



evidence sufficient to prove the elements of the claim. However, the complaint must allege

sufficient facts to establish those elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir.

2012) (citation omitted). “Thus, while a plaintiff does not need to demonstrate in a complaint

that the right to relief is ‘probable,’ the complaint must advance the plaintiff’s claim ‘across the

line from conceivable to plausible.’” Id. (quoting Twombly, 550 U.S. at 570). Additionally,

although courts “must view the facts alleged in the light most favorable to the plaintiff,” they

“will not accept ‘legal conclusions couched as facts or unwarranted inferences, unreasonable

conclusions, or arguments’” in deciding whether a case should survive a motion to dismiss. U.S.

ex rel. Nathan v. Takeda Pharm. North Am., Inc., 707 F.3d 451, 455 (4th Cir. 2013)

(quoting Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012)).

                                              Analysis

       The defendants assert that Smalls’s claims are barred by collateral estoppel; his claims

against Judge Pearson are barred by judicial immunity; and he has failed to state a claim upon

which relief may be granted.

       Collateral estoppel or “issue preclusion” is the doctrine that “once a court has decided an

issue of fact or law necessary to its judgment, that decision may preclude relitigation of the issue

in a suit on a different cause of action involving a party to the first case.” Allen v. McCurry, 449

U.S. 90, 94 (1980). Collateral estoppel “bars the relitigation of specific issues that were actually

determined in a prior action,” Sartin v. Macik, 535 F.3d 284, 287 (4th Cir. 2008), so long as the

“party against whom [collateral estoppel] is asserted had a full and fair opportunity to litigate” the

issue. In re Microsoft Corp. Antitrust Litig., 355 F.3d 322, 326 (4th Cir. 2004) (internal quotation

marks omitted).

       Collateral estoppel applies if (l) the issue “is identical to the one previously litigated;” (2)



                                                  5
           Case 1:20-cv-00097-CCB Document 20 Filed 05/28/21 Page 6 of 8



the issue “was actually resolved in the prior proceeding;” (3) the issue “was critical and necessary

to the judgment in the prior proceeding”; (4) the prior judgment is final and valid; and (5) the party

“to be foreclosed by the prior resolution of the issue” had “a full and fair opportunity to litigate the

issue” in the prior proceeding. Id.

        Here, as in Smalls I, Smalls seeks to litigate the central issue of whether his state post-

conviction pleadings were properly filed in state court. In Smalls I, the court relied on the

testimony contained in Harrison’s April 2017 affidavit and determined that the information

concerning the filing of Smalls’s state pleadings was correct. Smalls I, ECF No. 13-2. Further, in

denying Smalls’s post-conviction relief Judge Pearson recounted each of Smalls’s state court

filings. In Smalls I, the court held, based on the verified record as presented, the papers Harrison

described in the affidavit were received, filed and docketed in Smalls’s state proceedings. Smalls

I, ECF No. 24, p. 6. Such a finding was necessary to the court’s resolution of Smalls I where

summary judgment was entered against Smalls after the court found that the papers were filed, and

Smalls had not alleged or demonstrated any injury to his right of access to the courts. Smalls was

provided a full and fair opportunity to respond to Harrison’s affidavit and although he filed an

opposition to the dispositive motion, he did not offer any evidence to contradict Harrison’s

affidavit. Finally, the decision in Smalls I is final and valid. Smalls did not file an appeal and his

time to do so has since expired. See 28 U.S.C. § 2107 (notice of appeal to be filed within 30 days).

Given that the issue of whether Smalls’s post-conviction papers were filed and processed in state

court has already been decided, Smalls is estopped from relitigating that issue. Thus, the claims

asserted in the instant case are barred by the doctrine of collateral estoppel.

        Even if there was no issue prelusion, for reasons that follow, Smalls’s claims cannot

proceed.



                                                   6
          Case 1:20-cv-00097-CCB Document 20 Filed 05/28/21 Page 7 of 8



       Smalls’s claim as to Harrison is barred by the doctrine of res judicata. Res judicata, also

known as claim preclusion, is a legal doctrine that promotes judicial efficiency and the finality of

decisions. In re Microsoft Corp Antitrust Litigation, 355 F.3d at 325. Under the doctrine of res

judicata, a final judgment on the merits in an earlier decision precludes the parties from relitigating

issues that were raised or could have been raised during that action. Pueschel v. United States,

369 F.3d 345, 354 (4th Cir. 2004). This doctrine applies when there is: (1) a final judgment on the

merits in a prior lawsuit; (2) an identity of cause of action in both the earlier and later suits; and

(3) an identity of parties or their privies in the two suits. Id. at 354–55. As such, Smalls’s claim

against Harrison is barred by res judicata because plaintiff could have raised the claims presented

here in Smalls I. The instant action concerns the same essential facts and is against the same court

clerk. Plaintiff has merely expanded his complaint allegations, but nothing prevented him from

raising these claims in Smalls I.

       Smalls’s claim as to Judge Pearson is barred by the doctrine of judicial immunity, which

shields judges from monetary claims against them in both their official and individual capacities.

Mireles v. Waco, 502 U.S. 9, 9–10 (1991) (per curiam) (citing cases). The rationale underlying

the doctrine is that the judges have a “duty to decide all cases within [their] jurisdiction that are

brought before [them], including controversial cases that arouse the most intense feelings in the

litigants.” Pierson v. Ray, 386 U.S. 547, 554 (1967). While their “errors may be corrected on

appeal,” they “should not have to fear that unsatisfied litigants may hound him with litigation

charging malice or corruption. Imposing such a burden on judges would contribute not to

principled and fearless decision-making but to intimidation.” Id.

       Judicial immunity is an absolute immunity; it does not merely protect a defendant from

assessment of damages, but also protects a judge from damages suits entirely. Id. at 11. An act is



                                                  7
          Case 1:20-cv-00097-CCB Document 20 Filed 05/28/21 Page 8 of 8



still judicial, and immunity applies, even if the judge commits “grave procedural errors,” and “even

when such acts are in excess of their jurisdiction” or “are alleged to have been done maliciously

or corruptly.” Stump v. Sparkman, 435 U.S. 349, 355–56, 359 (1978).

        The bar of absolute judicial immunity may be overcome in two limited sets of

circumstances: (1) “for nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity”;

and (2) “for actions, though judicial in nature, taken in the complete absence of all jurisdiction.”

Mireles, 502 U.S. at 11–12. A judge acts in a judicial capacity when the function is one “normally

performed by a judge” and when the parties “dealt with the judge in his judicial capacity.” Stump,

435 U.S. at 362. The “relevant inquiry is the ‘nature’ and ‘function’ of the act, not the ‘act itself.’”

Mireles, 502 U.S. at 13 (citing Stump, 435 U.S. at 362).

        Neither exception applies here. Smalls’s claims against Judge Pearson stem from the fact

that Judge Pearson ruled against Smalls in his state court proceedings. Rulings on pending cases

over which they had jurisdiction are precisely the type of judicial actions covered by judicial

immunity. Smalls provides no grounds to defeat the judicial immunity that applies to Judge

Pearson’s determinations made in his case. Accordingly, Smalls’s complaint against Judge

Pearson is dismissed.3

                                                Conclusion

        For the foregoing reasons, the defendants’ Motion to Dismiss or, in the Alternative, for

Summary Judgment, construed as a motion to dismiss, will be granted. A separate Order follows.


_5/28/2021_______                                 ___/S/________________________
Date                                              Catherine C. Blake
                                                  United States District Judge


3
  Having determined that Smalls’s claims cannot proceed, the court need not address the defendants’ additional
defenses.


                                                      8
